EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Three Months Ended April 5, 2009 March 30, 2008 Earnings: Income before income taxes $ 129,038 $ 98,032 Add (deduct): Interest on indebtedness 24,173 25,160 Portion of rents representative of the interest factor (a) 2,308 2,077 Amortization of debt expense 256 183 Amortization of capitalized interest 374 418 Adjustment to exclude noncontrolling interests in subsidiaries and income from equity investee (2,876 ) (1,714 ) Earnings as adjusted $ 153,273 $ 124,156 Fixed Charges: Interest on indebtedness $ 24,173 $ 25,160 Portion of rents representative of the interest factor (a) 2,308 2,077 Amortization of debt expense 256 183 Capitalized interest 597 1,295 Total fixed charges $ 27,334 $ 28,715 Ratio of earnings to fixed charges 5.61 4.32 NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
